                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

MATTHEW ORSO as Successor
Trustee to Kenneth D. Bell in his
Capacity as Court-appointed
Receiver for Rex Venture Group, LLC,

      Plaintiff,

v.                                           Case No.: 8:21-mc-45-JSM-AAS

EDWARD QUINONES,

      Defendant,
________________________________________/

                                   ORDER

      Matthew Orso moves the court, under Rule 69 of the Federal Rules of

Civil Procedure and Florida Statutes § 77.01 et seq., to issue a writ of

garnishment against JP Morgan Chase Bank for a judgment owed by the

defendant. (Doc. 2).

      Rule 69 provides that a money judgment is enforced by a writ of

garnishment. Fed. R. Civ. P. 69(a)(1). “The procedure on execution . . . must

accord with the procedure of the state where the court is located, but a federal

statute governs to the extent it applies.” Id. Florida law provides a right to a

writ of garnishment to judgment creditors to help satisfy a money judgment.

Fla. Stat. § 77.01. To obtain a writ of garnishment, the judgment creditor must
                                       1
file a motion stating the amount of the judgment. Fla. Stat. § 77.03. The writ

must direct the garnishee to answer the writ within twenty days and state the

amount named in the judgment creditor’s motion. Fla. Stat. § 77.04.

      On August 14, 2017, the United States District Court for the Western

District of North Carolina entered judgment against the defendant, in the

amount of $ 20,157.06, plus accruing post-judgment interest. (Doc. 1, Ex. 1).

On April 19, 2021, Mr. Orso registered the judgment in this court. (Doc. 1).

According to Mr. Orso’s motion, this amount remains unpaid.

      Thus, the following is ORDERED:

      (1)   Mr. Orso’s Motion for Writs of Garnishment (Doc. 2) is

            GRANTED.

      (2)   The Clerk of Court shall issue a writ of garnishment to the named

            garnishee using the form attached to Mr. Orso’s motion and the

            addresses for the garnishee contained in the form (Doc. 2, Ex. 1).

            Mr. Orso must include with the writ copies of:

            a.    Mr. Orso’s Motion for Writ of Garnishment (Doc. 2),

            b.    this Order, and

            c.    Mr. Orso’s Registration of Foreign Judgment (Doc. 1).




                                      2
ENTERED in Tampa, Florida on July 12, 2021.




                            3
